 

Exhibit 10.1

 

Citigroup 2014 Stock Incentive Plan

(as amended and restated as of April 24, 2018)



 

1.Purpose

 

The purposes of the Citigroup 2014 Stock Incentive Plan (the “Plan”) are to (i)
align incentive compensation programs with the Company’s long-term business
objectives and the interests of stockholders; (ii) attract and retain Employees
by providing compensation opportunities that are competitive within the global
financial services industry; and (iii) provide compensation opportunities that
do not create incentives to take imprudent risks.

 

2.Effective Date and Term

 

The Plan became effective on April 22, 2014 (the “Effective Date”). Unless
terminated earlier by the Committee, the Plan will expire on the date of the
annual general meeting of stockholders to be held in 2019. The Plan replaces the
Prior Plan for Awards granted on or after the Effective Date. Awards may not be
granted under the Prior Plan beginning on the Effective Date, but the adoption
and effectiveness of the Plan will not affect the terms or conditions of any
outstanding awards granted under the Prior Plan or any other plan prior to the
Effective Date.

 

3.Definitions

 

“Award” shall mean an Option, SAR, or Stock Award granted under the Plan.

 

“Award Agreement” shall mean the paper or electronic document evidencing an
Award granted under the Plan.

 

“Board” shall mean the Board of Directors of the Company.

 

“Change of Control” shall have the meaning set forth in Section 11.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, including any
rules and regulations promulgated thereunder.

 

“Committee” shall mean the Personnel and Compensation Committee of the Board, or
a sub-committee thereof, the members of which shall satisfy the requirements of
Rule 16b-3 of the 1934 Act and who, or another sub-committee thereof, shall also
qualify, and remain qualified, as “outside directors,” as defined in Section
162(m) of the Code; provided, however, that with respect to the application of
the Plan to Directors, unless specifically provided otherwise herein, the Board.
Unless expressly provided otherwise herein or not permitted by applicable law,
“Committee” includes any authorized delegate of the Committee, including each
Plan Administrator. For avoidance of doubt, a failure of one or more members of
the Committee to satisfy the requirements of Rule 16b-3 of the 1934 Act or
Section 162(m) of the Code shall not impair the validity of actions taken by the
Committee, including the granting of any Award.

 

“Common Stock” shall mean the common stock of the Company, par value $.01 per
share.

 

“Company” shall mean Citigroup Inc., a Delaware corporation.

 

“Covered Employee” shall mean “covered employee” as such term is defined in
Section 162(m)(3) of the Code.

 

“Deferred Stock Award” shall mean an Award payable in shares of Common Stock at
the end of a specified deferral period that is subject to the terms, conditions,
limitations, and restrictions set forth in the Plan and an Award Agreement.

 

“Director” shall mean a member of the Board who is not also an active employee
or officer of the Company or a Subsidiary.

 

“Employee” shall have the meaning set forth in General Instruction A to the
Registration Statement on Form S-8 promulgated under the Securities Act of 1933,
as amended, or any successor form or statute, as determined by the Committee.
Notwithstanding the foregoing, consultants and advisors (other than Directors)
shall not be eligible to receive Awards under the Plan.

 

 1 

 

 

“Fair Market Value” shall mean, in the case of a grant of an Option or a SAR,
the closing price of a share of Common Stock on the New York Stock Exchange (or,
if the Common Stock is not traded on the New York Stock Exchange, the principal
national securities exchange upon which the Common Stock is traded or quoted) on
the date on which the Option or the SAR is granted. For all other purposes of
administering an Award (including Options and SARs granted as Substitute
Awards), “Fair Market Value” shall be as determined pursuant to the valuation
methodology approved for such purpose by the Committee.

 

“GAAP” shall mean U.S. generally accepted accounting principles.

 

“Gross Misconduct” shall mean any conduct by a Participant (a) while employed by
the Company or a Subsidiary that is competitive with the Company’s or any
Subsidiary’s business operations, (b) that is in breach of any obligation that
Participant owes to the Company or any Subsidiary or of that Participant’s duty
of loyalty to the Company or any Subsidiary, (c) that is materially injurious to
the Company or any Subsidiary, or (d) that otherwise constitutes “gross
misconduct” as determined pursuant to guidelines adopted by the Committee or a
duly authorized Plan Administrator.

 

“Option” shall mean the right to purchase a specified number of shares of Common
Stock at a stated exercise price for a specified period of time subject to the
terms, conditions, limitations, and restrictions set forth in the Plan and an
Award Agreement.

 

“Participant” shall mean an Employee or former Employee who holds an Award under
the Plan (and the legal representative of the estate of a deceased Participant).

 

“Performance Condition” shall mean any condition to the vesting of an Award
based on the performance of the Company (including one or more of its
Subsidiaries), the performance of any branch, business unit of the Company (or
of any Subsidiary), or the performance of an individual Participant (other than
remaining employed by the Company or a Subsidiary), whether based on absolute or
relative performance measures, and whether or not the Award is intended to be a
Qualified Performance-Based Award.

 

“Plan Administrator” shall mean any officer or employee of the Company or a
Subsidiary performing a function related to administration of the Plan as part
of his or her normal job duties, and any director, officer, or employee, whether
acting alone or as part of a committee or other group, or non-employee agent, to
whom any authority over any matter related to administration of the Plan or any
Award has been directly or indirectly delegated by the Committee.

 

“Prior Plan” shall mean the Citigroup 2009 Stock Incentive Plan.

 

“Qualified Performance-Based Award” shall mean any Award (other than an Option
or SAR that otherwise qualifies as performance-based compensation under Section
162(m) of the Code) designated as such by the Committee at the time of grant,
based upon a determination that (a) the Participant is or may be a Covered
Employee in the year in which the Company would expect to be able to claim a tax
deduction with respect to such Award, and (b) the Committee intends for the
Award to satisfy the requirements of Section 162(m) of the Code.

 

“Repricing” shall mean (a) any action that constitutes a “repricing” under GAAP
or the rules of the New York Stock Exchange (including any modification or
amendment to an outstanding Option or SAR that has the effect of reducing its
exercise price), (b) any cancellation of an Option or SAR when its exercise
price exceeds Fair Market Value in exchange for cash, (c) any cancellation of an
Option or SAR in exchange for a new Option or SAR with a lower exercise price,
or (d) a substitution of a Stock Award for an Option or SAR when its exercise
price exceeds Fair Market Value; in each case other than an adjustment to an
outstanding Award that is consistent with the requirements of Section 6(d).

 

“Restricted Stock Award” shall mean an Award of Common Stock that is subject to
the terms, conditions, limitations, and restrictions set forth in the Plan and
an Award Agreement.

 

“SAR” shall mean “stock appreciation right,” which is a right to receive a
payment, during a specified term, in cash, Common Stock, or a combination
thereof, in an amount equal to the excess of the Fair Market Value of a
specified number of shares of Common Stock at the time the SAR is exercised over
the exercise price of such SAR, which right is subject to the terms, conditions,
limitations, and restrictions set forth in the Plan and an Award Agreement.

 

 2 

 

 

“Section 16(a) Officer” shall mean an Employee who is subject to the reporting
requirements of Section 16(a) of the 1934 Act.

 

“Stock Award” shall mean a Deferred Stock Award, a Restricted Stock Award, a
Stock Payment, or Other Stock-Based Award.

 

“Stock Payment” shall mean an immediately vested payment in shares of Common
Stock that may or may not be in lieu of cash.

 

“Subsidiary” shall mean any of the consolidated subsidiaries of the Company.

 

“Substitute Award” shall mean an Award designated as such and granted in
connection with a transaction between the Company or a Subsidiary and another
entity or business in substitution or exchange for, or conversion, adjustment,
assumption, or replacement of, awards previously granted by such other entity to
any individuals who have become Employees of the Company or any Subsidiary as a
result of such transaction or who were formerly employed by the acquired entity.
An Award granted as an inducement to joining the Company or a Subsidiary in
replacement of an award forfeited when leaving a previous employer to join the
Company or a Subsidiary shall not be considered a Substitute Award.

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder and any successor thereto.

 

4.The Committee

 

(a)Committee Authority. The Committee shall have full and exclusive power to
administer and interpret the Plan, to grant Awards and to adopt such
administrative rules, regulations, procedures, and guidelines governing the Plan
and Awards as it deems appropriate from time to time. The Committee’s authority
shall include, but not be limited to, the authority to (i) determine the type of
Awards to be granted under the Plan; (ii) select Award recipients and determine
the extent of their participation; and (iii) establish all other terms,
conditions, limitations, and restrictions applicable to Awards, Award programs
and the shares of Common Stock issued pursuant thereto. Subject to the
limitations set forth in the Plan, the Committee may suspend, accelerate, or
defer the vesting or payment of Awards, cancel or modify outstanding Awards,
waive any conditions or restrictions imposed with respect to Awards or the
Common Stock issued pursuant to Awards, and make any and all other
determinations that it deems appropriate with respect to the administration of
the Plan.

 

(b)Administration of the Plan. The administration of the Plan shall be managed
by the Committee. The Committee shall have the power to prescribe and modify, as
necessary, the form of Award Agreement, to correct any defect, supply any
omission, or clarify any inconsistency in the Plan and/or in any Award Agreement
and to take such actions and make such administrative determinations that the
Committee deems appropriate. Any decision of the Committee in the administration
of the Plan shall be final, binding, and conclusive on all parties concerned,
including the Company, its stockholders and Subsidiaries, and all Participants.

 

(c)Delegation of Authority. To the extent not inconsistent with applicable law,
the rules of the New York Stock Exchange, or other provisions of the Plan, the
Committee may at any time delegate to a Plan Administrator some or all of its
authority over the administration of the Plan, with respect to persons who are
not Section 16(a) Officers or Covered Employees. Actions taken or determinations
made by or ratified by a duly authorized Plan Administrator shall have the same
force and effect as if undertaken or made by the Committee, and all references
in the Plan to the Committee (except with respect to actions or determinations
related exclusively to Section 16(a) Officers or Covered Employees) shall be
deemed to include a reference to a duly authorized Plan Administrator.

 

(d)Prohibition Against Repricing. Notwithstanding any provision of the Plan to
the contrary, in no event shall any action be taken under the Plan that
constitutes a Repricing of any Option or SAR granted under the Plan, or of any
option or stock appreciation right granted under the Prior Plan or any other
plan of the Company or of an acquired company, except with approval of the
stockholders of the Company.

 

 3 

 

 

(e)Indemnification. No member of the Committee or any Plan Administrator shall
be personally liable for any action or determination made with respect to the
Plan, except for his or her own willful misconduct or as expressly provided by
statute. The members of the Committee and every Plan Administrator shall be
entitled to indemnification and reimbursement from the Company, to the extent
permitted by applicable law and the By-laws and policies of the Company. In the
performance of its functions under the Plan, the Committee (and each member of
the Committee and every Plan Administrator) shall be entitled to rely in good
faith upon information and advice furnished by the Company’s officers,
employees, accountants, counsel, and any other party they deem appropriate, and
neither the Committee nor any Plan Administrator shall be liable for any action
taken or not taken in reliance upon any such advice.

 

5.Participation

 

(a)Eligible Employees. The Committee shall determine which Employees shall be
eligible to receive Awards under the Plan, provided that consultants and
advisors (other than members of the Board in their roles as such) shall not be
eligible to receive Awards under the Plan. Former Employees may be eligible to
receive Awards under the Plan, but only if a Substitute Award or with respect to
their last year of service. With respect to Employees subject to U.S. income
tax, Options and SARs (unless Substitute Awards) shall only be granted to such
Employees who provide direct services to the Company or a Subsidiary of the
Company as of the date of grant of the Option or SAR.

 

(b)Participation by Employees of Subsidiaries. Employees of Subsidiaries may
participate in the Plan upon approval of Awards to such Employees by the
Committee. Awards to Employees of Subsidiaries may be conditioned upon the
Subsidiary’s agreement to reimburse the Company for costs and expenses of such
participation, as determined by the Committee.

 

(c)Participation Outside of the United States. In order to facilitate the
granting of Awards to Employees who are foreign nationals or who are employed
outside of the U.S., the Committee may provide for such special terms and
conditions, including, without limitation, substitutes for Awards, as the
Committee may consider necessary or appropriate to accommodate differences in
local law, tax policy, or custom.

 

(d)Maximum Individual Awards

 

(i)Limits on Awards to Directors. Awards under the Plan in any calendar year to
a Director in respect of service as a Director (including Awards made at the
election of a Director in lieu of all or any portion of his or her cash
retainers) may not exceed $900,000 in value, based on the combined grant-date
fair value of each Stock Award and the grant-date fair value (in each case as
determined in accordance with GAAP) of each Option or SAR that is granted during
a calendar year.

 

(ii)Limits on Options and SARs. The aggregate number of shares of Common Stock
that may be subject to all Options and SARs granted to an individual Employee
(other than as a Director) in a calendar year may not exceed 1,000,000 shares
(subject to adjustment pursuant to Section 6(d)).

 

(iii)Limits on Stock Awards. The aggregate number of shares of Common Stock that
may be subject to all Stock Awards granted to an individual Employee (other than
as a Director) in a calendar year may not exceed 1,000,000 shares (subject to
adjustment pursuant to Section 6(d)).

 

(iv)Substitute Awards. Notwithstanding the foregoing, shares subject to an Award
that is a Substitute Award shall not count against any individual Award limit in
this Section 5(d).

 



 4 

 

 

6.Available Shares of Common Stock

 

(a)Shares Subject to the Plan. Common Stock issued pursuant to Awards granted
under the Plan may be shares that have been authorized but unissued, or have
been previously issued and reacquired by the Company, or both. Reacquired shares
may consist of shares purchased in open market transactions or otherwise.
Pursuant to and subject to the other provisions of this Section 6, the aggregate
number of shares of Common Stock that may be issued pursuant to Awards granted
under the Plan shall not exceed the sum of (i) fifty-two million (52,000,000)
shares; and (ii) any additional number of shares that may be authorized for
issuance pursuant to any amendments to the Plan approved by stockholders of the
Company after the Effective Date. Effective April 28, 2015, pursuant to an
amendment to the Plan approved by the stockholders of the Company, an additional
twenty million (20,000,000) shares of Common Stock were authorized for issuance
to Participants pursuant to Awards granted under the Plan. Effective April 26,
2016, pursuant to an amendment to the Plan approved by the stockholders of the
Company, an additional twenty million (20,000,000) shares of Common Stock were
authorized for issuance to Participants pursuant to Awards granted under the
Plan. Effective April 24, 2018, pursuant to an amendment to the Plan approved by
the stockholders of the Company, an additional fifteen million (15,000,000)
shares of Common Stock were authorized for issuance to Participants pursuant to
Awards granted under the Plan.

 

(b)Forfeited and Expired Awards. Awards granted under the Plan that are
forfeited, expire, or are cancelled or settled without issuance of shares shall
not count against the maximum number of shares that may be issued under the Plan
as set forth in Section 6(a) and shall be available for future Awards under the
Plan. Notwithstanding the foregoing, all shares of Common Stock that are (i)
withheld or tendered in payment of an Option exercise price or repurchased by
the Company with Option exercise proceeds; (ii) withheld or tendered to satisfy
any tax withholding obligation (in connection with any Option, SAR, Stock Award,
or otherwise); (iii) covered by a SAR (to the extent that it is settled in
shares of Common Stock, without regard to the number of shares of Common Stock
that are actually issued to the Participant upon exercise); (iv) withheld by the
Company to satisfy any debt or other obligation owed to the Company or any
Subsidiary; and (v) fractional shares of Common Stock that are cancelled
pursuant to Section 7(f), shall be considered issued pursuant to the Plan and
shall not be added to the maximum number of shares that may be issued under the
Plan as set forth in Section 6(a).

 

(c)Other Items not Included in Allocation. The maximum number of shares that may
be issued under the Plan as set forth in Section 6(a) shall not be affected by
(i) the payment in cash of dividends or dividend equivalents in connection with
outstanding Awards; or (ii) the grant of Substitute Awards. Any shares purchased
by or on behalf of Participants in a dividend reinvestment program established
under the Plan shall not count against the maximum number of shares that may be
issued under the Plan as set forth in Section 6(a), provided that such shares
are purchased in open-market transactions or are treasury shares purchased
directly from the Company at Fair Market Value at the time of purchase. Unless
the Committee determines otherwise, Section 16(a) Officers may not participate
in dividend reinvestment programs established under the Plan.

 

(d)Adjustments. In the event of any change in the Company’s capital structure,
including but not limited to a change in the number of shares of Common Stock
outstanding, on account of (i) any stock dividend, stock split, reverse stock
split, or any similar equity restructuring; or (ii) any combination or exchange
of equity securities, merger, consolidation, recapitalization, reorganization,
or divesture or any other similar event affecting the Company’s capital
structure, to reflect such change in the Company’s capital structure, the
Committee shall make appropriate equitable adjustments to (i) the maximum number
of shares of Common Stock that may be issued under the Plan as set forth in
Section 6(a); and (ii) to the extent permitted under Section 162(m) of the Code,
the maximum number of shares that may be granted to any single individual
pursuant to the limits set forth in Section 5(d). In the event of any
extraordinary dividend, divestiture, or other distribution (other than ordinary
cash dividends) of assets to stockholders, or any transaction or event described
above, to the extent necessary to prevent the enlargement or diminution of the
rights of Participants, the Committee shall make appropriate equitable
adjustments to the number or kind of shares subject to an outstanding Award, the
exercise price applicable to an outstanding Award, and/or a Performance
Condition. Any adjustments under this Section 6(d) shall be made in a manner
that does not adversely affect the exemption provided pursuant to Rule 16b-3
under the 1934 Act or qualification under Section 162(m) of the Code, to the
extent each may be applicable. The Company shall give each Participant notice of
an adjustment to an Award hereunder and, upon notice, such adjustment shall be
conclusive and binding for all purposes. Notwithstanding the foregoing, the
Committee shall decline to adjust any Award made to a Participant if such
adjustment would violate applicable law.

 

 5 

 

 

7.Awards Under the Plan

 

Awards under the Plan may be granted as Options, SARs, or Stock Awards, as
described below. Awards may be granted singly, in combination, or in tandem as
determined by the Committee. Subject to the terms of the Plan (including but not
limited to the minimum vesting requirement of Section 7(d)), Awards shall have
such terms, conditions, limitations, and restrictions as may be determined by
the Committee from time to time, and may include vesting, forfeiture, and
clawback provisions.

 

(a)Options. Options shall expire after such period, not to exceed 10 years, as
may be determined by the Committee. If an Option is exercisable in installments,
such installments or portions thereof that become exercisable shall remain
exercisable until the Option expires or is otherwise cancelled pursuant to its
terms or the terms of the Plan. In no event shall any Option issued under the
Plan be a “reload” Option or carry any similar rights.

 

(i)Exercise Price. The Committee shall determine the exercise price per share
for each Option, which shall not be less than 100% of the Fair Market Value on
the grant date, unless the Option is a Substitute Award.

 

(ii)Exercise of Options. Upon satisfaction of the applicable conditions relating
to vesting and exercisability, as determined by the Committee, and upon
provision for the payment in full of the exercise price and applicable taxes
due, the Participant shall be entitled to exercise the Option and receive the
number of shares of Common Stock issuable in connection with the Option
exercise. The shares issued in connection with the Option exercise may be
subject to such conditions and restrictions as the Committee may determine, from
time to time. An Option may be exercised by any method as may be permitted by
the Committee from time to time, including but not limited to any “net exercise”
or other “cashless” exercise method.

 

(b)Stock Appreciation Rights. SARs granted under the Plan shall expire after
such term, not to exceed 10 years, as may be determined by the Committee. The
exercise price per share of Common Stock subject to a SAR shall not be less than
100% of Fair Market Value on the grant date, unless the SAR is a Substitute
Award.

 

(c)Stock Awards

 

(i)Stock Payment. Subject to the terms of the Plan, the Committee may grant
vested shares of Common Stock as a Stock Payment. A Stock Payment may be in lieu
of cash compensation, but may be subject to restrictions on sale or transfer, or
cancellation and recoupment, as determined by the Committee. A Stock Payment
under the Plan may be granted as, or in payment of, a bonus including without
limitation any compensation that is intended to qualify as performance-based
compensation for purposes of Section 162(m) of the Code, determined pursuant to
any other plan. Any shares of Common Stock granted as a Stock Payment in lieu of
cash compensation shall be valued at their Fair Market Value.

 

(ii)Restricted Stock. Unvested shares of Common Stock issued pursuant to a
Restricted Stock Award shall be entitled to voting rights as provided in Section
9, unless determined otherwise by the Committee. Upon satisfaction of all
conditions to vesting and any tax withholding obligations, and upon the lapse of
any post-vesting restrictions on sale or transfer, shares of Common Stock
subject to a Restricted Stock Award shall be delivered to a Participant free of
restriction. A Restricted Stock Award may, but need not, be a Qualified
Performance-Based Award.

 

(iii)Deferred Stock. A Deferred Stock Award represents only an unfunded,
unsecured promise to deliver shares of Common Stock in the future and does not
give a Participant any greater rights than those of an unsecured general
creditor of the Company. Upon satisfaction of all conditions to vesting and any
tax withholding obligations, shares of Common Stock subject to a vested Deferred
Stock Award will be issued, and upon the lapse of any post-vesting restrictions
on sale or transfer, such shares of Common Stock will be delivered to a
Participant free of restriction. A Deferred Stock Award may, but need not, be a
Qualified Performance-Based Award.

 

 6 

 

 

(iv)Other Stock-Based Awards. To the extent not prohibited by applicable law,
the Committee may grant any other Award that is denominated in shares of Common
Stock and that may be settled in cash and/ or by the delivery of shares of
Common Stock (for the avoidance of doubt, an award that by its terms may be
settled only in cash shall not be an Award under this Plan). An Other
Stock-Based Award may, but need not, be a Qualified Performance-Based Award.

 

(d)Minimum Vesting. Awards shall not vest in full prior to the third anniversary
of their grant date; provided, however, that the Committee may grant Awards that
vest in full in less than three years (i) on account of a Participant’s
retirement, death, disability, leave of absence, termination of employment, or
upon the sale or other disposition of a Participant’s employer or any other
similar event, as specified in the Award Agreement; (ii) upon satisfaction of a
Performance Condition subject to a performance period of at least one year; or
(iii) as a Substitute Award in replacement of an award scheduled to vest in full
in less than three years from the date of grant of such Substitute Award.
Notwithstanding the foregoing, up to 10% of the shares of Common Stock
authorized for issuance under the Plan pursuant to Section 6(a) (as it may be
adjusted pursuant to Section 6(d)) may be granted as Stock Payments or subject
to other Awards that provide for vesting in full in less than three years.

 

(e)Performance-Based Awards

 

(i)The Committee may grant Awards that are subject to, or may vest on an
accelerated basis upon, the achievement of one or more Performance Conditions
related to a period of performance of not less than one year. A premium-priced
Option or SAR that is subject to no other Performance Condition shall be
considered to have a Performance Condition (for purposes of Section 7(d)) only
if its exercise price is at least 125% of Fair Market Value on the grant date.
If an Award is designated as a Qualified Performance- Based Award, it shall be
administered as set forth in Section 7(e)(ii).

 

(ii)The Committee may at the time of grant of any Award (other than an Option or
SAR that otherwise qualifies under Section 162(m) of the Code) designate such
Award as a Qualified Performance- Based Award. Qualified Performance-Based
Awards shall be administered in accordance with the following procedures:

 

A.Vesting of the Award or the maximum amount of the Award eligible to vest shall
be determined based on the attainment of written objective Performance
Conditions selected by the Committee in accordance with Section 7(e)(ii)(B) for
a performance period established by the Committee while the attainment of the
Performance Conditions for that performance period is substantially uncertain
and not more than 90 days after the commencement of the performance period,
which may not be less than one year.

 

B.The vesting of a Qualified Performance-Based Award or the maximum amount of a
Qualified Performance-Based Award eligible to vest must be based on one or more
of the following objective Performance Conditions and expressed in either, or a
combination of, absolute or relative values or a percentage of: revenue, revenue
or product growth, net income (pre- or after-tax), earnings, earnings per share,
stockholders’ equity or return on stockholders’ equity, assets or return on
assets, return on risk-adjusted assets, capital or return on capital, return on
risk capital, book value or book value per share, economic value-added models or
equivalent metrics, operating income, pre- or after-tax income, expenses or
reengineering savings, margins, cash flow or cash flow per share, stock price,
total shareholder return, market share, debt reduction, net promoter scores,
operating efficiency ratios, expense ratios, liquidity ratios, or regulatory
achievements. Such Performance Conditions may be used on an absolute or relative
basis to measure the performance of the Company as a whole, any business unit(s)
of the Company and its Subsidiaries and/or one or more of its branches or
affiliates, or the performance of an individual Covered Employee, and may be
used in any combination as the Committee may deem appropriate. Such Performance
Conditions may be based on performance determined on a per share basis (either
basic or fully diluted) and/or as compared to the performance of a group of peer
or comparator companies, prior performance periods, a published or special index
or indices that the Committee deems appropriate, or such other measures selected
or defined by the Committee at the time such Performance Conditions are
established.

 

 7 

 

 

C.Upon the conclusion of each performance period, the Committee shall determine
whether the applicable Performance Conditions established in accordance with
Section 7(e)(ii)(A) and (B) have been met with respect to each Participant, and
if so, shall certify in writing that such Performance Conditions have been met
and the amount payable pursuant to each Participant’s Qualified
Performance-Based Award. No Qualified Performance-Based Award will be paid for a
performance period until such certification is made by the Committee.

 

(iii)Except as otherwise expressly provided, all financial terms used in
defining a Performance Condition shall be as defined under GAAP or such other
objective principles (including but not limited to International Financial
Reporting Standards) as may be designated by the Committee, and may provide for
such objectively determinable adjustments, modifications, or amendments as the
Committee deems appropriate, including (but not limited to) with respect to
items determined to be extraordinary or unusual in nature or infrequent in
occurrence, or that are related to discontinued operations, the disposal of a
business or assets, or a change in accounting principle under GAAP, or that are
attributable to the business operations of any entity acquired by the Company or
a Subsidiary during a relevant performance period.

 

(f)Fractional Shares. The Company shall not be obligated to issue any fractional
shares of Common Stock in settlement of Awards granted under the Plan. If an
Award includes or results in an entitlement to a fractional share for any
reason, the Award shall be settled in full by issuance of the maximum whole
number of shares of Common Stock the Participant is entitled to receive pursuant
to the terms of the Award (upon satisfaction of all applicable conditions to the
issuance of shares) and the Company may cancel the fractional share without any
compensation to the Participant.

 

8.Dividends and Dividend Equivalents

 

The Committee may provide that Stock Awards shall earn dividends or dividend
equivalents. Such dividends or dividend equivalents may be paid currently or may
be credited to an account maintained on the books of the Company. Any payment or
crediting of dividends or dividend equivalents will be subject to such terms,
conditions, limitations, and restrictions as the Committee may establish, from
time to time, including, without limitation, reinvestment in additional shares
of Common Stock or common share equivalents. Notwithstanding the foregoing, the
Committee may not provide for the current payment of dividends or dividend
equivalents with respect to any shares of Common Stock subject to an Award with
a Performance Condition; for such Awards, the Committee may only provide for the
accrual of dividends or dividend equivalents that will not be payable to a
Participant unless and until, and only to the extent that, the shares of Common
Stock subject to the Award vest upon satisfaction of the relevant Performance
Condition and all other applicable conditions to vesting. Dividend or dividend
equivalent rights shall be as specified in the Award Agreement, or pursuant to a
resolution adopted by the Committee with respect to outstanding Awards. No
dividends or dividend equivalents shall be paid on Options or SARs.

 

9.Voting

 

Unless the Committee has determined otherwise, a Participant shall have the
right to direct the vote of shares of Common Stock subject to an unvested
Restricted Stock Award. Unvested shares of Common Stock that are eligible to
vote shall be voted by a Plan Administrator in accordance with instructions
received from Participants (unless to do so would constitute a violation of any
applicable exchange rules). Shares subject to unvested Restricted Stock Awards
as to which no instructions are received shall be voted by the Plan
Administrator proportionately in accordance with instructions received with
respect to all other unvested Restricted Stock Awards (including, for these
purposes, outstanding awards granted under the Prior Plan and any other
“non-qualified” stock incentive plan of the Company) that are eligible to vote
(unless to do so would constitute a violation of any applicable exchange rules).

 

 8 

 

10.Nontransferability

 

Awards granted under the Plan, and during any period of restriction on
transferability, shares of Common Stock issued in connection with the exercise
of an Option or a SAR, or vesting of a Stock Award may not be sold, pledged,
hypothecated, assigned, margined, or otherwise transferred by a Participant in
any manner other than by will or the laws of descent and distribution, unless
and until the shares underlying such Award have been issued, and all
restrictions applicable to such shares have lapsed or have been waived by the
Committee. No Award or interest or right therein shall be subject to the debts,
contracts, or engagements of a Participant or his or her successors in interest
or shall be subject to disposition by transfer, alienation, anticipation,
pledge, encumbrance, assignment, or any other means whether such disposition be
voluntary or involuntary or by operation of law, by judgment, lien, levy,
attachment, garnishment, or any other legal or equitable proceedings (including
bankruptcy and divorce), and any attempted disposition thereof shall be null and
void, of no effect, and not binding on the Company in any way. Notwithstanding
the foregoing, the Committee may permit Options and/or shares issued in
connection with an Option or a SAR exercise that are subject to restrictions on
transferability, to be transferred one time and without payment or consideration
to a member of a Participant’s immediate family or to a trust or similar vehicle
for the benefit of a Participant’s immediate family members. During the lifetime
of a Participant, all rights with respect to Awards shall be exercisable only by
such Participant or, if applicable pursuant to the preceding sentence, a
permitted transferee.

 

11.Change of Control of the Company

 

(a)The Committee may, at the time an Award is made or at any time prior to,
coincident with, or after the time of a Change of Control:

 

(i)provide for the adjustment of any Performance Conditions as the Committee
deems necessary or appropriate to reflect the Change of Control;

 

(ii)provide for the cancellation of any Awards then outstanding if the surviving
entity or acquiring entity (or the surviving or acquiring entity’s parent
company) in the Change of Control replaces the Awards with new rights of
substantially equivalent value, as determined by the Committee;

 

(iii)provide that upon an involuntary termination of a Participant’s employment
as a result of a Change of Control, any time periods shall accelerate, and any
other conditions relating to the vesting, exercise, payment, or distribution of
an Award shall be waived; or

 

(iv)provide that Awards shall be purchased for an amount of cash equal to the
amount that could have been obtained for the shares covered by a Stock Award if
it had been vested and or by an Option or SAR if it had been exercised at the
time of the Change of Control.

 

(b)Notwithstanding any other provisions of the Plan or an Award Agreement to the
contrary, the vesting, payment, purchase, or distribution of an Award may not be
accelerated by reason of a Change of Control for any Participant unless the
Participant’s employment is involuntarily terminated as a result of the Change
of Control. For purposes of this Section 11, a Participant’s employment will be
deemed to have been involuntarily terminated as a result of a Change of Control
if it is involuntarily terminated other than for Gross Misconduct at any time
beginning on the date of the Change of Control up to and including the first
anniversary of the Change of Control.

 

(c)A “Change of Control” shall be deemed to occur if and when:

 

(i)any person, including a “person” as such term is used in Section 14(d)(2) of
the 1934 Act (a “Person”), is or becomes a beneficial owner (as such term is
defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of securities
of the Company representing 30% or more of the combined voting power of the
Company’s then outstanding securities;

 

(ii)individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding for this purpose
any such individual whose initial assumption of office occurs as a result of
either an actual or threatened election contest (as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the 1934 Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

 

 9 

 

 

(iii)all or substantially all of the assets of the Company are sold,
transferred, or distributed, or the Company is dissolved or liquidated; or

 

(iv)a reorganization, merger, consolidation, or other corporate transaction
involving the Company (a “Transaction”) is consummated, in each case, with
respect to which the stockholders of the Company immediately prior to such
Transaction do not, immediately after the Transaction, own more than 50% of the
combined voting power of the Company or other corporation resulting from such
Transaction in substantially the same respective proportions as such
stockholders’ ownership of the voting power of the Company immediately before
such Transaction.

 

12.Award Agreements

 

Each Award under the Plan shall be evidenced by an Award Agreement (as such may
be amended from time to time) that sets forth the terms, conditions,
restrictions, and limitations applicable to the Award, including, but not
limited to, the provisions governing vesting, exercisability, payment,
forfeiture, and termination of employment, all or some of which may be
incorporated by reference into one or more other documents delivered or
otherwise made available to a Participant in connection with an Award. The
Committee need not require the formal execution or acceptance of such document
by the Participant, in which case acceptance of any benefit of the Award by the
Participant shall constitute agreement by the Participant to the terms,
conditions, restrictions, and limitations set forth in the Plan and the Award
Agreement as well as the administrative guidelines and practices of the Company
in effect from time to time. Any assertion by an Employee that any term,
condition, limitation, or restriction of the Award as specified in the Award
Agreement is invalid or not binding on such Employee because of his or her
non-acceptance of the Award Agreement (or any portion thereof) shall be deemed a
refusal of the Award and the Employee shall cease to be a Participant with
respect to the Award, which shall be immediately cancelled. Each Award Agreement
shall provide for forfeiture of unvested Awards if it is determined that a
Participant engaged in Gross Misconduct on or prior to a vesting date. Award
Agreements and any other document required to be delivered to a Participant in
connection with an Award may be delivered in electronic form (including by
posting on the Company’s intranet or other shared electronic medium controlled
by the Company to which a Participant has access).

 

13.Tax Withholding

 

Participants shall be solely responsible for any applicable taxes (including
without limitation income, payroll, and excise taxes) and penalties, and any
interest that accrues thereon, which they incur under applicable law in
connection with the receipt, vesting, or exercise of any Award. The Company and
its Subsidiaries shall have the right to require payment of, or may deduct from
any payment made under the Plan or otherwise to a Participant, or may permit or
require shares to be tendered or sold, including shares of Common Stock
delivered or vested in connection with an Award, in an amount sufficient to
cover withholding of any federal, state, local, foreign, or other governmental
taxes or charges required by law, or hypothetical taxes required to be paid by a
Participant pursuant to a tax-equalization policy for expatriate employees, and
to take such other action as may be necessary to satisfy any such withholding or
payment obligations. The value of any shares allowed to be withheld or tendered
for tax withholding may not exceed the amount allowed consistent with fixed plan
accounting in accordance with GAAP, to the extent applicable. To the extent that
a number of shares of Common Stock sufficient to satisfy a tax withholding
obligation of the Company may not be withheld (whether because the Award has not
vested in full pursuant to its terms, administrative procedures in effect at
such time, applicable accounting principles, or any other reason), it shall be a
condition to the obligation of the Company to issue shares of Common Stock upon
the exercise of an Option or a SAR, or in settlement of any vested Award, that a
Participant pay to the Company, on demand, such amount as may be requested by
the Company for the purpose of satisfying any actual tax withholding (or
hypothetical tax) liability. If the amount is not timely paid to the Company in
cash by such Participant, the Company may cancel the Award and refuse to issue
such shares.

 

 10 

 

14.Repayment Obligations and Right of Set-Off

 

(a)If the Committee determines that all conditions to vesting and payment or
distribution of an Award (or any portion thereof), or the vesting and
exercisability of an Option or SAR (or any portion thereof), were not satisfied
in full on the scheduled vesting date (including but not limited to, any
Performance Condition), the Committee shall cancel such vesting and refuse to
issue or distribute shares or cash and immediately terminate the Participant’s
rights with respect to such Award (or improperly vested portion thereof). If any
such Award (or portion thereof) has already been paid, distributed, or
exercised, the Participant shall be obligated, upon demand, to: (i) in the case
of an improperly vested Stock Award, return the amount of any cash payment
received in settlement of the Stock Award (or improperly vested portion
thereof), or if settled in shares, the number of shares of Common Stock issued
in settlement of the Stock Award (or improperly vested portion thereof), or make
a cash payment in an amount equal to the Fair Market Value of such shares on
their vesting date, if greater than their Fair Market Value on the date they are
due to be returned to the Company; or (ii) in the case of an improperly
exercised Option or SAR, make a cash payment in an amount equal to the gain
realized upon exercise of such Option or SAR (or improperly vested or exercised
portion thereof), in each case, without reduction for any shares of Common Stock
or cash withheld or paid to satisfy withholding tax or hypothetical tax
obligations in connection with such Awards or any other obligation of the
Participant.

 

(b)To the extent not prohibited by applicable law, and consistent with the
requirements of Section 409A of the Code, if applicable, the Company will have
the right to offset against its obligation to deliver vested shares of Common
Stock or make any vested cash payment pursuant to any Award granted under the
Plan: (i) any amounts paid by the Company or a Subsidiary to a third party
pursuant to any award, judgment, or settlement of a complaint, arbitration, or
lawsuit of which a Participant was the subject; and (ii) any outstanding amounts
(including, without limitation, travel and entertainment or advance account
balances, loans, repayment obligations under any Awards granted under the Plan,
or awards granted under any other plan, or any obligations pursuant to a
tax-equalization or housing allowance policy or other expatriate benefit) that a
Participant then owes to the Company or a Subsidiary.

 

15.Other Benefit and Compensation Programs

 

Awards granted under the Plan and amounts received upon vesting or exercise of
an Award shall not be deemed a part of a Participant’s regular, recurring
compensation for purposes of calculating payments or benefits under any Company
benefit plan or severance program unless specifically provided for under the
plan or program. Unless specifically set forth in an Award Agreement, Awards
under the Plan are not intended as payment for compensation that otherwise would
have been delivered in cash, and even if so intended, such Awards shall be
subject to such vesting requirements and other terms, conditions, restrictions,
and limitations as may be provided in the Award Agreement.

 

16.Unfunded Plan

 

Unless otherwise determined by the Committee, the Plan shall be unfunded and
shall not create (or be construed to create) a trust or a separate fund or
funds. The Plan shall not establish any fiduciary relationship between the
Company and any Participant or other person. To the extent that any Participant
holds any rights by virtue of an Award granted under the Plan, such rights shall
constitute general unsecured liabilities of the Company and shall not confer
upon any Participant or any other person or entity any right, title, or interest
in any assets of the Company.

 

17.Expenses of the Plan

 

The expenses of the administration of the Plan shall be borne by the Company and
its Subsidiaries. The Company may require Subsidiaries to pay for the Common
Stock issued under the Plan to Participants employed (or formerly employed) by
such Subsidiaries.

 

18.Rights as a Stockholder

 

Unless the Committee determines otherwise, a Participant shall not have any
rights as a stockholder with respect to shares of Common Stock covered by an
Award until the date the Participant becomes the holder of record with respect
to such shares. No adjustment will be made for dividends or other rights for
which the record date is prior to such date, except as provided in Section 6(d)
or Section 8.

 



 11 

 

 

19.Future Rights

 

No Employee shall have any claim or right to be granted an Award under the Plan.
There shall be no obligation of uniformity of treatment of Employees under the
Plan. Further, the Company and its Subsidiaries may adopt other compensation
programs, plans, or arrangements as it deems appropriate or necessary. The
adoption of the Plan or the granting of any Award shall not confer upon any
Employee any right to continued employment in any particular position or at any
particular rate of compensation, nor shall it interfere in any way with the
right of the Company or a Subsidiary to terminate the employment of its
Employees at any time, free from any claim or liability under the Plan. Unless
expressly provided otherwise elsewhere in the Plan or in an Award Agreement,
Awards under the Plan shall be made in anticipation of future service and/or
subject to other vesting conditions and will not be earned until all conditions
to vesting have been satisfied.

 

20.Amendment and Termination

 

The Plan may be amended, suspended, or terminated at any time by the Committee,
provided that no amendment shall be made without stockholder approval, if it
would (a) materially increase the number of shares available under the Plan, (b)
materially expand the types of awards available under the Plan, (c) materially
expand the class of persons eligible to participate in the Plan, (d) materially
extend the term of the Plan, (e) materially change the method of determining the
exercise price of an Award, (f) delete or limit the Plan’s prohibition against
Repricing, or (g) otherwise require approval by the stockholders of the Company
in order to comply with applicable law or the rules of the New York Stock
Exchange (or, if the Common Stock is not traded on the New York Stock Exchange,
the principal national securities exchange upon which the Common Stock is then
traded or quoted). No such amendment referred to above shall be effective unless
and until it has been approved by the stockholders of the Company. The Committee
retains the right to modify an Award without a Participant’s prior consent if it
determines that the modification is required to comply with applicable law,
regulation, or regulatory guidance (including applicable tax law). Except as may
be provided by Section 7(e), Section 11, and this Section 20, any other adverse
modification shall not be effective without the Participant’s written consent.
The Company shall furnish or make available to Participants a written notice of
any modification through a brochure, prospectus supplement, or otherwise, which
notice shall specify the effective date of such modification.

 

21.Successors and Assigns

 

The Plan and any applicable Award Agreement entered into under the Plan shall be
binding upon and inure to the benefit of the respective successors and permitted
assigns of Participants, including, without limitation, the executors,
administrators, or trustees of a Participant’s estate, or any receiver or
trustee in bankruptcy or representative of a Participant’s creditors.

 

22.Governing Law

 

The Plan and all Award Agreements entered into under the Plan shall be construed
in accordance with and governed by the laws of the State of New York, except
that any principles or provisions of New York law that would apply the law of
another jurisdiction (other than applicable provisions of U.S. federal law)
shall be disregarded. Notwithstanding the foregoing, matters with respect to
indemnification, delegation of authority under the Plan, and the legality of
shares of Common Stock issued under the Plan, shall be governed by the Delaware
General Corporation Law.

 



 12 

 

 

23.Tax Compliance

 

Awards granted hereunder shall comply with or be exempt from Section 409A of the
Code, unless otherwise determined by the Committee. If pursuant to any Award
that is subject to Section 409A of the Code a Participant is entitled to receive
a payment on a specified date, such payment shall be deemed made as of such
specified date if it is made (a) not earlier than 30 days before such specified
date and (b) not later than December 31 of the year in which such specified date
occurs or, if later, the fifteenth day of the third month following such
specified date, provided that the Participant shall not be permitted, directly
or indirectly, to designate the taxable year in which such payment is made. If
pursuant to any Award that is subject to Section 409A of the Code a Participant
is entitled to a series of installment payments, such Participant’s right to the
series of installment payments shall be treated as a right to a series of
separate payments and not as a right to a single payment. For purposes of the
preceding sentence, the term “series of installment payments” has the same
meaning as provided in Section 1.409A-2(b)(2)(iii) of the regulations
promulgated under the Code. Notwithstanding any provision of this Plan to the
contrary, in no event shall the Company or any Subsidiary be liable to a
Participant on account of an Award’s failure to (a) qualify for favorable U.S.
or foreign tax treatment or (b) avoid adverse tax treatment under U.S. or
foreign law, including, without limitation, Sections 409A and 457A of the Code.

 

24.Severability

 

If any provision of this Plan is finally held to be invalid, illegal, or
unenforceable (whether in whole or in part), such provision shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality,
or unenforceability and the remaining provisions shall not be affected thereby;
provided that, if any such provision is finally held to be invalid, illegal, or
unenforceable because it exceeds the maximum scope determined to be acceptable
to permit such provision to be enforceable, such provision shall be deemed
modified to the minimum extent necessary in order to make such provision
enforceable.

 



 13 

 

 